OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submissions filed on 28 September 2020 and 20 October 2020, respectively, have been entered.

Information Disclosure Statement
The information disclosure statements (IDS) filed 08 July 2020 and 03 March 2021, respectively, have been considered by the Examiner. 

Examiner’s Note
The Examiner notes that any rejection previously set forth in the Final Office Action filed 28 May 2020 (hereinafter “Final Office Action”) and not repeated herein is overcome and hereby withdrawn. The prosecution history of parent application US 14/650,212, along with the Declaration of Inventor Taichi Sawaguchi, filed under 37 CFR 1.132 on 20 October 2020, have been considered by the Examiner.
Response to Amendment
The Amendments filed 28 September 2020 and 20 October 2020, respectively, have been entered. New claims 14-16 have been added. As such, claims 6-8 and 10-16 remain pending, under consideration, and have been examined on the merits. 
Applicant’s amendments to the claims have overcome the rejection of claims 6-8 and 10-12 under pre-AIA  35 U.S.C. 103(a) over Kosaka, as well as the rejection of claim 13 under pre-AIA  35 U.S.C. 103(a) over Kosaka in view of Takahashi. As such, the aforesaid rejections have been withdrawn. However, it is noted that new grounds of rejection are set forth herein in view of newly cited prior art.

Claim Objections
Claim 6 is objected to because of the following informalities:
In claim 6, “a
In claim 6, “is 0.001 to 5 wt%[[,]] based on the total weight of the resin composition,”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the Examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 6-8 and 10-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ogawa (US 2010/0092712; “Ogawa”) in view of Sato (US 2003/0130421; “Sato”) and Murata et al. (US 2003/0186085; “Murata”) (all references newly cited).
Regarding claim 6, Ogawa discloses a polymer composition and a transparent film or medical container formed therefrom, where said medical container exhibits low adsorption of the medicine contained therein and low elution of impurities [0001, 0010, 0127]. The medical container is formed by molding of the polymer composition [0125, 0126], where exemplary containers include bags for transfusion, solid medicine containers, intravenous drip medicine containers, blood collection tubes, eye-drop 
The polymer composition comprises a rubber-like polymer (hereinafter “rubber polymer”) and a norbornene-based polymer (hereinafter “norbornene-based polymer”), where the norbornene-based polymer includes both of: A) a crystalline norbornene-based polymer (hereinafter “crystalline norbornene polymer”) obtained by hydrogenation of a ring-open polymer formed from monomers including a 2-norbornene compound and other substituent-containing norbornene monomers, said crystalline norbornene polymer having a melting point of 110 to 145°C [0083]; and B) an amorphous alicyclic structure-containing polymer formed from a 2-norbornene compound and dicyclopentadiene, as well as other substituent-containing norbornene monomers (hereinafter “amorphous norbornene polymer”), of which has a glass transition temperature of 50°C or more [0012, 0088] and may also be obtained via hydrogenation of a ring-open polymer; where the weight ratio of A:B is from 90:10 to 50:50 [0011, 0012, 0016, 0088, 0092, 0097, 0103]. The rubber polymer is present in the polymer composition in an amount of 0.01 to 100 parts by weight relative to 100 parts of the norbornene-based polymer [0103]. Therefore, through simple calculation, one of ordinary skill in the art recognizes that the polymer composition comprises 50 to 99.9 wt.% of the norbornene-based polymer, and 0.1 to 50 wt.% of the rubber polymer, where the respective ranges overlap and therefore render prima facie obvious the 
The polymer composition may also comprise other additives, including, inter alia, antioxidants and UV-absorbers, respectively, of which may be included in the polymer composition in amounts less than 1 part by weight and 5 parts by weight, respectively, relative to the weight of the norbornene-based polymer [0097-0100, 0104, 0105], where the respective species read on the claimed corresponding optional additives, and where the respective ranges are within and/or overlap and therefore render prima facie obvious the claimed additive range of 0.001 to 5 wt.% based on the total weight of the resin composition (see MPEP 2144.05(I)). 
Ogawa discloses that the rubber polymer imparts desired impact resistance and flexibility to the polymer composition [0103], where the rubber polymer includes thermoplastic elastomers [0101]. Examples of the rubber polymer include, not are not limited to, ethylene-α-olefin rubbers, diene rubbers, butylene-isoprene copolymers, ethylene-propylene elastomers, and aromatic vinyl-conjugated diene block copolymers [0102]. 
Furthermore, Ogawa discloses that the polymer composition is formed by kneading all of the aforesaid components in a molten state to form pellets therefrom, and then molding the polymer composition into the desired article, such as a (medicine) container, film, sheet, etc. via, inter alia
Ogawa is silent regarding a specific species of rubber polymer utilized in the polymer composition, and thus silent regarding said species being a hydrogenated styrene-based thermoplastic elastomer including an aromatic vinyl-conjugated diene block copolymer having a styrene content of 67 wt.% or more (claimed species (ii)(a)); and is also silent regarding the content of a low-molecular-weight component having a molecular weight of 1,000 or less in the resin composition being 3 wt.% or less. 
Sato teaches impact resistance improving agents (i.e., impact modifiers), of which are added to resin compositions to improve the impact resistance or toughness thereof [0042]. Sato teaches that examples of impact resistance improving agents including styrene-rubber block polymers, such as styrene-butadiene copolymer or hydrogenated products thereof; ethylene-α-olefin rubber polymers including ethylene-propylene copolymer; butadiene polymers; isoprene polymers; and block copolymers of vinyl aromatic compounds represented by styrene with conjugated dienes [0043-0045]. Sato teaches that in particular, block copolymers of vinyl aromatic compounds including hard polystyrene blocks and soft blocks derived from diene groups are generally preferred due to high rubber elasticity [0046], and where such copolymers are typically hydrogenated [0047]. Sato teaches that a specific example of the aforesaid block copolymers includes styrene-butadiene group hydrogenated copolymers having styrene content over 60 weight percent, including over 65 weight percent, with a specific example being Tuftec™ H1043, of which is a hydrogenated styrene-butadiene-styrene block copolymer, i.e., styrene-ethylene-butylene-styrene block copolymer (SEBS) [0048], of which is evidenced by Applicant’s specification as filed 18 December 2017 (hereinafter “Applicant’s specification”) as having a styrene content of 67 wt.% [0104]. 
As such, Sato reasonably teaches that Tuftec™ H1043 is a known aromatic vinyl-conjugated diene block copolymer suitable as an impact modifier for resin compositions (suitable for the purpose of improving the impact resistance/flexibility and toughness of resin compositions); as well as that Tuftec™ H1043 is a suitable impact modifier equivalent to any of the disclosed/related genus/species therein, including other styrene-butadiene copolymers or hydrogenated products thereof, as well as (but not limited to) ethylene-α-olefin rubber polymers including ethylene-propylene copolymer.
As is set forth above, Ogawa discloses that the elution of impurities from the polymer composition is of concern, in order to prevent a change (concentration) in the medicine packed in the container formed from the polymer composition [0001]. Further, Ogawa recognizes that low molecular weight components typically elute from resins such as polyethylene and polypropylene (olefin-based resins) which have been used for medical containers [0006]. As such, one of ordinary skill in the art recognizes that Ogawa was reasonably apprised of the elution of low-molecular-weight components from medical containers at the time of the invention.
Murata discloses a thermoplastic resin composition which is molded into a magnetic disk substrate [Abstract; 0001, 0002]. The thermoplastic resin includes an alicyclic structure-containing polymer, of which is preferably a hydrogenated, ring-opened polymer of norbornene monomers [0050-0052, 0058-0060], where said polymer has a glass transition temperature in the range of 50 to 300°C [0064]. The thermoplastic resin may also include various additives, including, inter alia, antioxidants and soft polymers [0085-0087]. Murata teaches that volatile components (gaseous) generated 
Murata teaches that the resin composition, before molding, typically in pellet form, and therefore including both the hydrogenated, ring-opened norbornene-based polymer and the additives including the antioxidant and soft polymer, is retained at a temperature that is lower than the glass transition temperature of the resin, under a reduced pressure of 26.7 kPa or lower, including 6.7 kPa or lower (67 hPa), for 0.5 hours or longer, specifically in a temperature range of Tg-100 to Tg-2°C [0083], in order to significantly reduce the content of the lower-molecular-weight component to the aforesaid levels, i.e., including less than 0.5 wt.% in the resin composition [0084]. 
Ogawa and Sato are both directed toward the use of hydrogenated aromatic vinyl-conjugated diene block copolymers as impact modifiers in resin compositions.
Ogawa and Murata are both directed toward the (general problem of) elimination of volatile low-molecular-weight components from thermoplastic resin compositions 
First, in light of the fact that Ogawa discloses that aromatic vinyl-conjugated diene block copolymers are suitable for use as the rubber polymer, it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized Tuftec™ H1043, taught by Sato, as said rubber polymer in the polymer composition, as Tuftec™ H1043 would have been recognized in the art as a suitable (aromatic vinyl-conjugated diene block copolymer) impact modifier for increasing the impact resistance/toughness of resin compositions (see MPEP 2144.07); and/or would have been recognized in the art as a suitable impact modifier equivalent to other styrene-butadiene copolymers or hydrogenated products thereof, as well as ethylene-α-olefin rubber polymers including ethylene-propylene copolymer (named species in both Ogawa and Sato) (see MPEP 2144.06(II)). 
Second, it also would have been obvious to one of ordinary skill in the art at the time of the invention to have subject the polymer composition of Ogawa, typically in pellet form before molding or otherwise forming the polymer composition into an article (e.g., container), to a drying step including retaining the polymer composition (that is, the norbornene-based polymer, the rubber polymer, and any additional additives) at a temperature that is lower than the glass transition temperature of the amorphous norbornene polymer, specifically in the range of Tg-100 to Tg-2°C, and at a reduced pressure of 67 hPa or lower for a minimum of 0.5 hours, as taught by Murata, in order to adjust the proportion of low-molecular-weight components having a molecular weight of 1,000 or less to an amount of 1 wt.% or less, including 0.5 wt.% or less, in order to 
The polymer composition of modified Ogawa would have comprised all of the features set forth above, where 1) the rubber polymer would have been Tuftec™ H1043, a styrene-ethylene-butylene-styrene block copolymer having a styrene content of 67 wt.%, as evidenced by Applicant’s specification, formed via hydrogenation of a styrene-butadiene-styrene thermoplastic elastomer, of which reads on the claimed “(ii)(a)” component being a styrene-ethylene/butylene-styrene block copolymer having a styrene content of 67 wt.% or more, where it is noted that Applicant’s specification indicates that Tuftec™ H1043 was utilized as the aromatic vinyl-conjugated diene block copolymer (E) in inventive Examples 1-6 [0104; Table 1]; and 2) the polymer composition, including the norbornene-based polymer, rubber polymer, and any additional additives, would have been subjected to the aforesaid drying step before forming the container or film, said drying step including retaining the polymer composition at a temperature that is Tg-100 to Tg-2°C relative to the glass transition temperature of the amorphous norbornene polymer of the norbornene-based polymer, at a reduced pressure of 67 hPa or lower for a minimum of 0.5 hours, thus effecting the removal of low-molecular-weight components having a molecular weight of 1,000 or less to an amount of 1 wt.% or less, including 0.5 wt.% or less, in the polymer composition. Lastly, 3) given that no other layers are explicitly required by Ogawa in forming the medicine container, it logically flows that the polymer composition forms the innermost wall of the container (i.e., a monolayer container), and is therefore configured 
Additionally or alternatively, it is noted that Applicant’s specification indicates that in order to reduce the content of the low-molecular-weight components having a molecular weight of 1,000 or less to amounts of 3 wt.% or less in the resin composition, the resin composition, normally in pellet form before forming an article, is subject to preliminary drying, which is preferable in order to remove any low-molecular-weight components that may be associated with the styrene-based thermoplastic elastomer and norbornene-based polymer [0075]. The preliminary drying method [0082] includes drying the resin composition in the range of Tg-30 to Tg-5°C for 2 to 24 hours (i.e., greater than 0.5 hours) under vacuum [0082].
Given that the polymer composition of modified Ogawa, set forth above in the grounds of rejection, is substantially identical to the disclosed and claimed resin composition in terms of the species and amounts of all of the components which define the composition; and in terms of the polymer composition being subject to substantially identical drying step parameters which the specification and the disclosure of Murata indicate are responsible for reducing the amount of low-molecular-weight components having a molecular weight of 1,000 or less to the respective desired low levels of 3 wt.% and 1 wt.% or less in the respective compositions, in the absence of factually supported objective evidence to the contrary, there is a reasonable expectation that the polymer composition of modified Ogawa would have inherently exhibited the amount of low-
The Examiner notes that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112(V) and 2112.01(I)). 
Regarding claim 7, as set forth above, the medicine container is exemplified by (but not limited to) transfusion bags and blood collection tubes, where one of ordinary skill in the art recognizes that blood (of which is contained in at least the containers including transfusion bags and blood collection tubes) includes the protein hemoglobin, of which reads on the limitation of claim 7.
Regarding claim 8, as set forth above, the norbornene-based polymer, of which includes the crystalline norbornene polymer and the amorphous norbornene polymer, both of which are hydrogenated, ring-opened polymers, reads on the limitation of claim 8. 
Regarding claim 10, as set forth above, the rubber polymer included in the polymer composition of modified Ogawa is Tuftec™ H1043, of which is a styrene-ethylene-butylene-styrene block copolymer having a styrene content of 67 wt.%, as evidenced by Applicant’s specification [0104]. 
Regarding claim 11, as set forth above, the polymer composition of modified Ogawa would have been subject to the aforesaid drying method, resulting in the reduction of the low-molecular-weight component having a molecular weight of 1,000 or less to amounts of 1 wt.% or less, including 0.5 wt.% or less, in the polymer 
Additionally or alternatively, it is noted that claim 11 is a product-by-process claim. Applicant’s attention is directed to MPEP 2113(I), which states that even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself. The patentability of the product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. Further, the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing steps would be expected to impart distinctive structural characteristics to the final product.
Given that the polymer composition of modified Ogawa, set forth above, has been subject to the aforesaid drying step, resulting in the reduction of low-molecular-weight components (associated with both the norbornene-based polymer and the rubber polymer) having a molecular weight of 1,000 or less to amounts of less than 0.5 wt.% in the polymer composition, it is clear that the structure implied by the claimed drying steps (i.e., the reduction of said low-molecular-weight component present in the polymer composition) would have been exhibited by the medicine container of modified Ogawa.
Regarding claim 12, as set forth above, the polymer composition of modified Ogawa, formed into the medicine container, includes the norbornene-based polymer, of which includes both of the crystalline norbornene polymer and the amorphous norbornene polymer, the latter of which exhibits a glass transition temperature, of which reads on the limitation of claim 12.

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ogawa in view of Sato and Murata as applied to claims 6, 8, and 10 above, and further in view of Takahashi et al. (US 2009/0008808; “Takahashi”) (previously cited).
Regarding claim 13, modified Ogawa discloses the medicine container formed from the polymer composition set forth above in the rejection of claims 6, 8, and 10 under pre-AIA  35 U.S.C. 103(a). 
Furthermore, Ogawa discloses that the crystalline norbornene polymer (A) is formed from 90 to 100 wt.% of 2-norbornene relative to 0 to 10 wt.% of a substituent-containing norbornene monomer [0017, 0019, 0020, 0033], where the substituent-containing monomer can be dicyclopentadiene and/or a derivative thereof, and norbornene derivatives having an aromatic ring, including “tetracyclo-tetraenes” [0020-0023; Formulas 3 & 4]. As set forth above, the crystalline norbornene polymer is the hydrogenated, ring-opened polymerization product of the aforesaid monomers [0038-0087], and has a melting point of 110 to 145°C [0083].
The amorphous norbornene polymer (B) has a glass transition temperature of 50°C or more and does not have a melting point [0012, 0088]. The amorphous norbornene polymer (B) includes the hydrogenation product of the ring-opened polymer 
Ogawa is silent regarding either of the crystalline (A) or amorphous (B) norbornene polymers of the norbornene-based polymer being formed from tetracyclo[7.4.0.02,7.110,13]trideca-2,4,6,11-tetraene monomer (specific species of substituent-containing norbornene monomer). 
Takahashi discloses a resin composition that is suitable for producing a mold utilized for molding other resinous articles [Abstract; 0001, 0062]. The resin composition comprises an alicyclic structure-containing compound and a hindered phenol compound [0063, 0064]. The alicyclic compound is, inter alia, a norbornene-type polymer that is formed through ring-opening polymerization and subsequent hydrogenation [0071-0073, 0081-0083]. Takahashi teaches that the norbornene-type polymer is formed from one or more monomers [0079], including, inter alia, dicyclopentadiene, tetracyclododecene, norbornene, and tetracyclo[7.4.0.02,7.110,13]trideca-2,4,6,11-tetraene [0075, 0077]. Takahashi also discloses that styrene-based, hydrogenated thermoplastic elastomers are also included in the resin composition [0107, 0110, 0111]. As such, Takahashi reasonably teaches that dicyclopentadiene, tetracyclododecene, norbornene, and tetracyclo[7.4.0.02,7.110,13
Ogawa and Takahashi are both directed toward polymer compositions which include hydrogenated, ring-opened norbornene-based polymers blended with styrene-based thermoplastic elastomers.
Given that Ogawa discloses that “tetracyclo-tetraenes” are suitable for use as substituent-containing norbornene monomers for both of (A) and (B), it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized tetracyclo[7.4.0.02,7.110,13]trideca-2,4,6,11-tetraene as a substituent-containing monomer, taught by Takahashi, in one or both of the crystalline norbornene polymer (A) and the amorphous norbornene polymer (B) of the norbornene-based polymer, as tetracyclo[7.4.0.02,7.110,13]trideca-2,4,6,11-tetraene would have been recognized within the art as a (norbornene substituent-containing monomer) suitable equivalent to at least dicyclopentadiene, tetracyclododecene, or the other “tetracyclo-tetraenes” disclosed by Ogawa, as taught by Takahashi, for use in resin compositions including hydrogenated, ring-opened norbornene-based polymers and styrene-based thermoplastic elastomers which are molded into articles (see MPEP 2144.06(II) and 2144.07).
The polymer composition and medicine contained formed therefrom of modified Ogawa would have comprised all of the features set forth above, and would have further comprised one or both of the crystalline norbornene polymer (A) and amorphous norbornene polymer (B) being formed from the tetracyclo[7.4.0.02,7.110,13]trideca-2,4,6,11-tetraene monomer, thereby meeting the limitation of claim 13.



Claims 15 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ogawa in view of Sato, Murata, and Takahashi as applied to claim 13 above, and further in view of Kosaka et al. (US 2014/0213728 “Kosaka”) (previously cited).
Regarding claims 15 and 16, (of which are dependent upon claim 13) modified Ogawa discloses the polymer composition and medicine container formed therefrom, set forth above in the rejection of claim 13 under pre-AIA  35 U.S.C. 103(a).
Ogawa is silent regarding either of the crystalline (A) or amorphous (B) norbornene polymers of the norbornene-based polymer being formed from 8-methyltetracyclo[4.4.0.12,5.17,10]dodec-3-ene monomer (specific monomer species recited in claim 15). 
Kosaka discloses a resin composition that is formed into a container in the form of, inter alia, a medical infusion bag or blood bag, wherein the resin composition forms the inner layer material of the bag [Abstract; 0001, 0015, 0016 (1, 3, 7, 8, 12, 13), 0017, 0050, 0052, 0053, 0060, 0128, 0133]. The resin composition comprises 10 to 95 wt.% [0077] of an amorphous cyclic olefin polymer (COP) or an amorphous cyclic olefin copolymer (COC) that does not have a melting point [0052, 0053, 0060, 0061]. The amorphous COC is a hydrogenated, ring-opened norbornene-based polymer [0061, 0072, 0073], where one of ordinary skill in the art recognizes that the COC being amorphous exhibits a glass transition temperature. The resin composition further comprises a hydrogenated, aromatic vinyl-compound containing block copolymer in an amount of 5 to 90 wt.%, of which is a styrene-isobutylene copolymer [0016, 0020-0023, 0026, 0077]. Kosaka teaches that monomers suitable for use in forming the amorphous inter alia, norbornene, cyclopentadiene, dicyclopentadiene, and 8-methyltetracyclo[4.4.0.12,5.17,10]-3-dodecene [0064, 0072]. As such, Kosaka reasonably teaches that 8-methyltetracyclo[4.4.0.12,5.17,10]-3-dodecene is a suitable substituent-containing norbornene monomer for forming medical infusion bags or blood bags (i.e., medicine containers); and also teaches that 8-methyltetracyclo[4.4.0.12,5.17,10]-3-dodecene is an equivalent monomer to other monomers including at least dicyclopentadiene and norbornene for the intended purpose of forming norbornene-based medicine containers.
Ogawa and Kosaka are both directed toward medicine containers, specifically blood bags or blood collection containers, formed from polymer compositions including a norbornene-based polymer and a styrene-based thermoplastic elastomer.
It would have been obvious to one of ordinary skill the art at the time of the invention to have utilized 8-methyltetracyclo[4.4.0.12,5.17,10]-3-dodecene, taught by Kosaka, as a substituent-containing norbornene monomer for forming the amorphous norbornene polymer (B) of the norbornene-based polymer, as 8-methyltetracyclo[4.4.0.12,5.17,10]-3-dodecene would have been recognized within the art as a suitable monomer for forming hydrogenated, ring-opened amorphous norbornene-based polymers included in resin compositions for forming medicine containers/bags for blood (see MPEP 2144.07). Additionally or alternatively, it would have been obvious to have done so as 8-methyltetracyclo[4.4.0.12,5.17,10
The polymer composition and container formed therefrom of modified Ogawa would have comprised all of the features set forth above and would have further comprised the amorphous norbornene polymer (B) of the norbornene-based polymer being formed from a 2-norbornene compound, dicyclopentadiene, and 8-methyltetracyclo[4.4.0.12,5.17,10]-3-dodecene, thereby meeting the limitations of claims 15 and 16. 

The Examiner notes that the following rejection constitutes a co-pending rejection which is set forth in addition to the grounds supra to address the limitations of claim 14. For the sake of brevity of the instant Correspondence, citations in the following rejection are set forth which reference the rejection supra.

Claims 6-8, 11, 12, and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ogawa in view of Miyamoto et al. (US 6,331,591; “Miyamoto”) (newly cited) and Murata. 
Regarding claim 6, Ogawa discloses the polymer composition and medicine container formed therefrom as set forth in the rejection of claims 6-8 and 10-12 under pre-AIA  35 U.S.C. 103(a) over Ogawa in view of Sato and Murata, set forth supra (see paragraphs 13-17). 
Ogawa is silent regarding a specific species of rubber polymer utilized in the polymer composition, and thus silent regarding said species being a styrene-isobutylene-styrene triblock copolymer which has not been hydrogenated and has a styrene content of 15 wt.% or more (claimed species (ii)(b)); and is also silent regarding 
Murata discloses the polymer composition drying method which reduces the content of a low-molecular-weight component having a molecular weight of 1,000 or less in the polymer composition to 1 wt.% or less, including 0.5 wt.% or less (see paragraphs 21-23). 
Miyamoto discloses a cyclo-olefin copolymer (COC) resin composition having well-balanced transparency and impact resistance, said resin composition including (A) COC, and (B) 1 to 100 parts by weight per 100 parts by weight of the COC of at least one rubber-like polymer [Abstract; col 1, 5-10, 48-51], where one of ordinary skill in the art recognizes that said amount range, through simple calculation, corresponds to 50 to 99.9 wt.% COC and 0.1 to 50 wt.% rubber-like polymer based on the total weight of the composition. The COCs in the resin composition are amorphous, typically having glass transition temperatures of 50 to 250°C [col 2, 25-37]. Preferable COCs include copolymers having a norbornene-based structure, preferably formed from, inter alia, norbornene, tetracyclododecene, or cyclic olefins having structures derived therefrom [col 3, 64-66; col 4, 1-4]. Miyamoto teaches that the resin composition is suitable for forming bottles, cups, medical containers and films, films for packaging food and toys, and the like [col 11, 45-49].
Miyamoto teaches that either of an aromatic vinyl-isobutylene copolymer (B1) or an aromatic vinyl-conjugated diene copolymer (B2), or both, may be used as the rubber-like polymer (B) in the resin composition [col 4, 17-23]. The vinyl-isobutylene copolymer (B1) is, inter alia, a styrene-isobutylene-styrene (tri)block copolymer (SIBS), of which is 
As such, Miyamoto reasonably teaches that SIBS triblock copolymers having up to 64 wt.% styrene are recognized in the art as suitable rubber-like polymers for blending with COCs in resin compositions (for the purpose of impact property modification) which are formed into medicine containers; as well as teaches that SIBS triblock copolymers are suitable equivalents to aromatic vinyl-conjugated diene copolymers (B2) as impact modifiers in the aforesaid resin compositions which are formed into medicine containers. 
Ogawa and Miyamoto are both directed toward resin compositions including rubber (co)polymers as impact modifiers and norbornene-based COCs, where said resin compositions are formed into medicine containers.
Ogawa and Murata are both directed toward the (general problem of) elimination of volatile low-molecular-weight components from thermoplastic resin compositions including hydrogenated, ring-opened norbornene-based polymers, where the resin compositions may be utilized to form molded articles for electric/electronic parts.
First, it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the styrene-isobutylene-styrene triblock copolymer having a maximum content of styrene of approximately 64 wt.%, taught by Miyamoto, as the rubber polymer included in the polymer composition of Ogawa, as the SIBS triblock copolymer would have been recognized in the art as a suitable impact modifier for COC-based resin compositions which are formed into medicine containers (see MPEP 2144.07); and/or the SIBS copolymer would have been recognized in the art as a suitable equivalent impact modifier to aromatic vinyl-conjugated diene copolymers (named species in both Ogawa and Miyamoto) (see MPEP 2144.06).
Second, it also would have been obvious to one of ordinary skill in the art at the time of the invention to have subject the polymer composition of Ogawa, typically in pellet form before molding or otherwise forming the polymer composition into an article (e.g., container), to a drying step including retaining the polymer composition (that is, the norbornene-based polymer, the rubber polymer, and any additional additives) at a temperature that is lower than the glass transition temperature of the amorphous norbornene polymer, specifically in the range of Tg-100 to Tg-2°C, and at a reduced pressure of 67 hPa or lower for a minimum of 0.5 hours, as taught by Murata, in order to adjust the proportion of low-molecular-weight components having a molecular weight of 1,000 or less to an amount of 1 wt.% or less, including 0.5 wt.% or less, in order to prevent the elution of such components from the polymer composition and article former therefrom (e.g., medicine container), as is recognized by Ogawa as a problem within the art.
The polymer composition of modified Ogawa would have comprised all of the features set forth above, where 1) the rubber polymer would have been a styrene-isobutylene-styrene triblock copolymer (SIBS) having a maximum styrene content of approximately 64 wt.%, which would not have been hydrogenated, of which reads on the claimed “(ii)(b)” component being a styrene-isobutylene-styrene triblock copolymer that has not been hydrogenated and has a styrene content of 15 wt.% or more, where the styrene amount overlaps and therefore renders prima facie obvious the claimed range of 15 wt.% or more (see MPEP 2144.05(I)); and 2) the polymer composition, including the norbornene-based polymer, rubber polymer, and any additional additives, would have been subjected to the aforesaid drying step before forming the container or film, said drying step including retaining the polymer composition at a temperature that is Tg-100 to Tg-2°C relative to the glass transition temperature of the amorphous norbornene polymer of the norbornene-based polymer, at a reduced pressure of 67 hPa or lower for a minimum of 0.5 hours, thus effecting the removal of low-molecular-weight components having a molecular weight of 1,000 or less to an amount of 1 wt.% or less, including 0.5 wt.% or less, in the polymer composition. Lastly, 3) given that no other layers are explicitly required by Ogawa in forming the medicine container, it logically flows that the polymer composition forms the innermost wall of the container (i.e., a monolayer container), and is therefore configured to contact the medicine contained therein (as is implied by the disclosure of Ogawa discussing low elution of contents from the polymer composition). As such, all of the limitations of claim 6 have been met. 
Additionally or alternatively, it is noted that Applicant’s specification indicates that in order to reduce the content of the low-molecular-weight components having a 
Given that the polymer composition of modified Ogawa, set forth above in the grounds of rejection, is substantially identical to the disclosed and claimed resin composition in terms of the species and amounts of all of the components which define the composition; and in terms of the polymer composition being subject to substantially identical drying step parameters which the specification and the disclosure of Murata indicate are responsible for reducing the amount of low-molecular-weight components having a molecular weight of 1,000 or less to the respective desired low levels of 3 wt.% and 1 wt.% or less in the respective compositions, in the absence of factually supported objective evidence to the contrary, there is a reasonable expectation that the polymer composition of modified Ogawa would have inherently exhibited the amount of low-molecular-weight component (having a molecular weight of 1,000 or less) being 3 wt.% or less in the polymer composition, as claimed. 
The Examiner notes that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie
Regarding claim 7, as set forth above (in the disclosure of Ogawa), the medicine container is exemplified by (but not limited to) transfusion bags and blood collection tubes, where one of ordinary skill in the art recognizes that blood (of which is contained in at least the containers including transfusion bags and blood collection tubes) includes the protein hemoglobin, of which reads on the limitation of claim 7.
Regarding claim 8, as set forth above (in the disclosure of Ogawa), the norbornene-based polymer, of which includes the crystalline norbornene polymer and the amorphous norbornene polymer, both of which are hydrogenated, ring-opened polymers, reads on the limitation of claim 8. 
Regarding claim 11, as set forth above, the polymer composition of modified Ogawa would have been subject to the aforesaid drying method, resulting in the reduction of the low-molecular-weight component having a molecular weight of 1,000 or less to amounts of 1 wt.% or less, including 0.5 wt.% or less, in the polymer composition, of which reads on the claimed (III) “preliminary drying of the resin composition before forming the inner wall of the medicine container”. 
Additionally or alternatively, it is noted that claim 11 is a product-by-process claim. Applicant’s attention is directed to MPEP 2113(I), which states that even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself. The patentability of the product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. Further, the structure implied by the process steps should be considered when assessing the patentability of 
Given that the polymer composition of modified Ogawa, set forth above, has been subject to the aforesaid drying step, resulting in the reduction of low-molecular-weight components (associated with both the norbornene-based polymer and the rubber polymer) having a molecular weight of 1,000 or less to amounts of less than 0.5 wt.% in the polymer composition, it is clear that the structure implied by the claimed drying steps (i.e., the reduction of said low-molecular-weight component present in the polymer composition) would have been exhibited by the medicine container of modified Ogawa.
Regarding claim 12, as set forth above, the polymer composition of modified Ogawa, formed into the medicine container, includes the norbornene-based polymer, of which includes both of the crystalline norbornene polymer and the amorphous norbornene polymer, the latter of which exhibits a glass transition temperature, of which reads on the limitation of claim 12.
Regarding claim 14, the rejection of claim 6, set forth above, reads on the limitations of claim 14.

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon, but is considered pertinent to Applicant’s claims and/or written description.
US 6,090,888 to Khanarian et al. – discloses blends of cyclic olefin polymers and styrene-containing elastomers useful as molding compositions, including a teaching of a blend of cyclic-olefin copolymer (COC) and an elastomer that is either of styrene-ethylene-butylene-styrene (SEBS) or styrene-ethylene-propylene-styrene (SEPS), where the elastomer is contained in an amount up to 40 weight percent (relative to total weight of blend composition) and has a styrene content up to 66 wt.% [Abstract; col 2]

Response to Arguments
Applicant’s arguments, see Remarks filed 28 September 2020, pages 5 and 6, with respect to the rejection of claims 6-8 and 10-12 under pre-AIA  35 U.S.C. 103(a) over Kosaka, as well as the rejection of claim 13 over Kosaka in view of Takahashi, respectively, previously set forth in the Final Office Action, have been fully considered and are found persuasive. Applicant asserts that Kosaka teaches a styrene-isobutylene-styrene triblock copolymer (for use as the rubber-like polymer) which A) is hydrogenated and B) where the hydrogenation rate is taught as 50 mol% or more for the purposes of transparency, heat resistance, and moldability (and thus one of ordinary skill in the art would not modify Kosaka such that the triblock copolymer is not hydrogenated), whereas claim 6 recites that the SIBS triblock copolymer is not hydrogenated. The Examiner agrees; as such, the aforesaid pre-AIA  35 U.S.C. 103(a) rejections have been withdrawn due to the aforesaid claim amendment. However, it is noted that new grounds of rejection are set forth herein in view of newly cited prior art to Sato and/or Miyamoto. 
Applicant’s arguments/remarks, see Remarks filed 20 October 2020, in conjunction with the Declaration of Inventor Taichi Sawaguchi, filed under 37 CFR 1.132 on 20 October 2020, have been considered by the Examiner but are not found persuasive. 
On pages 2-4 of the Declaration, Applicant asserts that when the norbornene-based polymer and styrene-based thermoplastic elastomer are present in the resin composition (in the form of a 1 µm thick film for the purpose of testing [0105]) in the respective claimed amounts of 50 to 80 wt.% and 20 to 50 wt.%, the impact strength and protein adsorption, respectively, of the resin composition in the form of said film exhibit a synergistic effect in that the impact strength exhibited higher-than-expected values relative to a linear trend-line prediction (where said trend-line was presumably predicted by an Excel-spreadsheet algorithm based on Figure A in the Declaration), of which one of ordinary skill in the art would not expect.
However, this is not found persuasive. It is the Examiner’s position that one of ordinary skill in the art recognizes (i.e., expects) that as the amount of impact modifier (styrene-based thermoplastic elastomer) added to the resin composition increases, the impact strength also increases (to a point of diminishing returns) based on the desired end-properties of the resin, of which is exemplified by Applicant’s data (see Figure A) (as the amount of impact modifier increases and norbornene-based polymer decreases, the impact resistance increases). Moreover, regarding an assertion of unexpected results, MPEP 716.02(E) sets forth that the claimed subject matter must be compared with the closest prior art in order to be effective to rebut a prima facie obviousness case. It is the Examiner’s position that the closest prior art is not a linear trend-line generated 
On page 5 of the Declaration, Applicant asserts “The claimed resin compositions exhibited superior impact resistance and remarkably lower protein adsorption as compared to resin compositions that do not satisfy the claimed ranges”. However, Applicant’s data provided in the specification is in direct contradiction to said assertion. Applicant is directed to the specification, Table 1, Examples 7 and 8, of which include the norbornene-based polymer and a hydrogenated styrene-based thermoplastic elastomer within the respective claimed ranges of 50 to 80 wt.% and 20 to 50 wt.%. Examples 7 and 8 exhibit protein adsorption and impact strength values that are extremely similar to values exhibited by Examples 4 and 5. However, the hydrogenated styrene-based thermoplastic elastomer utilized in Examples 7 and 8 was Tuftec™ H1051, of which, as evidenced by Applicant’s specification, exhibits a styrene content of 43 wt.% [0112], which is outside of the claimed range of 67 wt.% or more. As such, based on the aforesaid data, resin compositions which are outside of the scope of the do exhibit the “remarkably lower protein adsorption and superior impact resistance”. For at least this additional reason, Applicant’s arguments are not found persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C. Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached on M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MCR/Examiner, Art Unit 1782     
                                                                                                                                                                                                   /LEE E SANDERSON/Primary Examiner, Art Unit 1782